DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-4, 6, 8-12, 14, 16-17, 19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kariya (JP2004-016312).  Regarding claim 1, Kariya teaches a cushion pad comprising: a seating portion (8a) configured to support a seated person (see Figures 4 and 5), wherein the seating portion has a seating body portion formed of a first resin foam body (made from a foamed urethane material), the seating body portion includes a bottomless or bottomed first hole (11) arranged at a position at which the first hole overlaps a pair of ischial bones of the seated person in a horizontal projection plane (aligns with item C in Figure 2; also see Figure 4), and three or more bottomless or bottomed second holes with areas that are smaller than an area of the first hole in a horizontal projection plane (see items 13-16 in Figure 5), a center point of the first hole (11) is located on or inside a triangle obtained by connecting center points of any three second holes from among the three or more second holes in a horizontal projection plane (see Figure 5), and in the seating portion, inside of the first hole is a void space (see Figures 7 and 8).

Regarding claim 2, Kariya teaches wherein the three or more second holes are arranged inside an annular region with a width of 80 mm surrounding outside of an outer edge of the first hole in a horizontal projection plane (see Figure 5 – triangle drawn between the nearest 3 item 15’s to item 11).

Regarding claims 3, 11, Kariya teaches wherein the first hole (11) is a bottomed hole and is opened in a back surface of the seating portion (see Figures 7 and 8; depending on a chosen orientation, either side 8b or 8c can be considered the upper or bottom surfaces).

Regarding claims 4, 12, Kariya teaches wherein the first hole (11) is a bottomless hole (see Figures 7 and 8) and has an area that is greater in a back surface of the seating portion (surface 8b in this instance) than in an upper surface of the seating portion (near surface 8c).

Regarding claims 6, 14, 19, Kariya teaches wherein the seating body portion has the two first holes that are separated from each other in a left-right direction (see items 11 in Figure 5), and a diameter of the first holes is 30 to 100 mm in a horizontal projection plane (see Figure 8 where it appears that the diameter is 58mm).

Regarding claims 8, 16, Kariya teaches wherein the first hole is a bottomless hole and includes a portion extending a substantially U shape in a horizontal projection plane (see Figures 7-8).

Regarding claims 9, 17, Kariya teaches wherein a diameter of the second holes is 5 to 35 mm in a horizontal projection plane (see Figure 8).

Regarding claim 10, Kariya teaches wherein the seating body portion further has a bottomless or bottomed third hole arranged on a front side beyond the annular region in a horizontal projection plane (see items 17-19 in Figure 5).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 5, 7, 13, 15, 18, 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kariya (JP2004-016312).  Regarding claims 5, 13, 18, it is described above what is disclosed by Kariya; however, the reference does not distinctly disclose the thickness of the cushion pad being 70mm or less.  The examiner notes that the reference teaches a thickness and it would have been obvious to one having ordinary skill in the art to modify the thickness to be less than 70mm to optimize a user’s comfort and since it has been held that discovering an optimum value of a result effective variable involves only routine skill in the art.

Regarding claims 7, 15, 20, it is described above what is disclosed by Kariya; however, the reference does not distinctly disclose wherein a dimension of the first hole in a front-back direction is longer than a dimension in a left-right direction in a horizontal projection plane.  Rather, Kariya illustrates the holes to be circular.  It would have been obvious to one having ordinary skill in the art to modify the shape of the holes (11) to be oblong in a certain direction to better fit a certain shaped user and provide additional support and comfort.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARK R WENDELL whose telephone number is (571)270-3245. The examiner can normally be reached Mon-Thursday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, DAVID DUNN can be reached on 5712726670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MARK R WENDELL/Primary Examiner, Art Unit 3636